Citation Nr: 0806037	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-30 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected degenerative disc disease, L4-5, with right 
radiculopathy, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to April 
1993.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's back has ever been favorably or unfavorably 
ankylosed.

2.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for service-connected degenerative disc disease, L4-5, with 
right radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5299 (2007).

2.  The criteria for a total disability rating for 
compensation based on individual unemployability (TDIU) have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back

With respect to the veteran's low back claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in February 2004 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the veteran in March 2006, after which the claim 
was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records and VA medical treatment records have been 
obtained.  VA examinations were provided to the veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the low back 
issue decided herein is available and not part of the claims 
file.  While the veteran was not provided with a letter 
notifying him of the criteria that must be satisfied for 
entitlement to an increased evaluation, the full text of the 
relevant diagnostic codes was provided to the veteran in an 
August 2005 statement of the case and a December 2006 
supplemental statement of the case.  See Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Accordingly, the Board finds that the veteran was supplied 
with information sufficient for a reasonable person to 
understand what was needed.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for residuals of a low back injury with 
degeneration of L4-5 was granted by a January 1994 rating 
decision and a 10 percent evaluation was assigned under 38 
C.F.R. § 4.71a, Diagnostic Codes 5299-5295, effective April 
14, 1993.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 


basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2007).  The hyphenated diagnostic code in this 
case indicates that an unlisted musculoskeletal disorder, 
under Diagnostic Code 5299, was the service-connected 
disorder, and lumbosacral strain, under Diagnostic Code 5295, 
was a residual condition.  See Id. (unlisted disabilities 
requiring rating by analogy will be coded by the numbers of 
the most closely related body part and "99").  A March 2002 
rating decision recharacterized the disability as 
degenerative joint disease, lumbar spine and assigned a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5292, effective September 20, 2001.  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis, under Diagnostic Code 5010, was the 
service-connected disorder, and limitation of motion of the 
lumbar spine, under Diagnostic Code 5292, was a residual 
condition.  A March 2003 rating decision recharacterized the 
disability as degenerative disc disease, L-4/L-5, with right 
radiculopathy and assigned a 40 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5292, effective September 20, 
2001.

In a November 2003 VA outpatient neurosurgery report, the 
veteran complained of low back pain.  On physical 
examination, the veteran's back was not ankylosed.  The 
impression was low back pain which "seems muscular."

A March 2004 VA spine examination report, the veteran 
complained of daily back pain and stiffness.  He reported 
flare-ups in pain twice a month with a duration of 1 to 2 
days and which prevented any activity.  On physical 
examination, the veteran's back was not ankylosed.  The 
examiner stated that the veteran did not have intervertebral 
disc syndrome.

In a July 2005 VA outpatient medical report, the veteran 
complained of low back pain.

In an August 2005 VA spine examination report, the veteran 
complained of back pain flare-ups approximately once every 4 
to 6 weeks which lasted for 2 to 14 days.  


He stated that he experienced several incapacitating episodes 
over the previous year which lasted for 1 to 2 days per 
episode.  On physical examination, the veteran's back was not 
ankylosed.  On neurological examination, dural stretch 
testing on the right was mildly positive for distributed pain 
to the right lateral thigh.  After radiographic examination, 
the diagnosis was lumbar osteoarthritis and degenerative disc 
disease with some features of intermittent neuropathy of a 
radicular nature to the right lower extremity.

In a September 2005 VA outpatient medical report, the veteran 
complained of low back pain.

In a December 2005 VA spine examination report, the veteran 
complained of constant low back pain.  The veteran "denie[d] 
any period of doctor-prescribed incapacitation because of his 
back."  On physical examination, the veteran's back was not 
ankylosed.  The diagnosis was lumbar degenerative disc 
disease.

The veteran's service-connected low back disorder is 
currently evaluated as 40 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
General Rating Formula for Diseases and Injuries of the Spine 
states that a 40 percent disability rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is warranted for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a.  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are rated 
separately under an appropriate diagnostic code.  Id. at Note 
(1).

A rating in excess of 40 percent is not warranted for the 
veteran's low back disorder.  The medical evidence of record 
does not show that the veteran's back has ever been ankylosed 
in any manner, whether favorably or unfavorable.  
Accordingly, a rating in excess of 40 percent is not 
warranted under the General 


Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Furthermore, the 
veteran's low back disorder cannot be rated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as the medical evidence of record 
does not show that the veteran has a current diagnosis of 
intervertebral disc syndrome.  Id.  Indeed, the March 2004 VA 
spine examination report specifically stated that the veteran 
did not have intervertebral disc syndrome.  In addition, even 
if the veteran had a current diagnosis of intervertebral disc 
syndrome, a rating in excess of 40 percent would not be 
warranted, as the medical evidence of record does not show 
that the veteran has ever been prescribed bed rest by a 
physician for a period of at least 6 weeks in any 12 month 
period.  Id. 

The record shows that lumbar osteoarthritis has been 
diagnosed, shown through x-ray examination.  However, such 
findings, combined with the limitation of motion elicited, 
would warrant no more than a 10 percent evaluation under 38 
C.F.R § 4.71a, Diagnostic Code 5003.  See also 38 C.F.R. 
§ 4.45.  Additionally, awarding a separate evaluation under 
Diagnostic Code 5003 would constitute prohibited pyramiding.  
38 C.F.R. § 4.14 (2007); see also Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Accordingly, a rating in excess of 
40 percent is not warranted for the veteran's low back 
disorder.

As noted above, any associated objective neurologic 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71(a) at Note (1).  While the 
veteran has a current diagnosis of right leg radiculopathy 
that is associated with his low back disorder, the symptoms 
manifested by this disorder would not warrant a compensable 
evaluation as all neurologic evaluations were normal.  
Accordingly, a separate evaluation for right leg 
radiculopathy is not warranted.

This issue has also been reviewed with consideration of 
whether staged ratings would be warranted.  However, the 
veteran's back has never been ankylosed in any 


manner, there is no medical evidence of record that would 
warrant a rating in excess of 40 percent for his 
service-connected low back disorder at any time during the 
period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 
2002); see also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of 40, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).

TDIU

Without deciding whether the notice and development 
requirements of the Veterans Claims Assistance Act of 2000 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim of entitlement to TDIU as the Board is taking 
action favorable to the veteran by granting this benefit.  As 
such, this decision poses no risk of prejudice to the veteran 
with respect to this claim.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 


percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.

In a February 2002 VA spine examination report, the veteran 
reported that his back disorder forced him to work part-time 
and to lose 3 months of work over the previous year.  He 
stated that during flare-ups, he "essentially" could not do 
his job as it requires him to get down on his hands and 
knees.

A November 2003 VA outpatient medical report stated that the 
veteran worked for the county Parks Department "with heavy 
equipment."

In a March 2004 VA spine examination report, the veteran 
reported that he could not work more than 20 hours a week 
because of his back disorder.  After physical examination, 
the examiner stated that the veteran was "employed as a 
maintenance person for parks by [the] city and the way his 
service-connected condition affects his employment is 
described.  He can perform sedentary work."

In a March 2004 VA application for increased compensation 
based on unemployability, the veteran stated that his only 
employment since March 1998 had been as a park maintenance 
worker for the local city.  He indicated that he had 
completed 3 years of high school and 1 year of college.  The 
veteran also listed education and training in the areas of 
explosives and mining, cooking, and welding.

In May 2004, the veteran's employer returned a VA employment 
information form.  The form stated that the veteran was 
employed as a service maintenance worker for the Parks 
Department with a daily and weekly schedule that varied.  The 
employer stated that the veteran still worked occasionally 
and he "has not been feeling good lately and has been 
reducing his work hours.  Management has been flexible with 
his work hours depending on how he is feeling."

In an October 2004 letter, the veteran resigned from his job 
with the city Parks Department due to an "inability to 
perform the duties required by the job."  A 


response letter from the veteran's employer stated that 
"[i]t is with regret that we accept your resignation but 
recognize that your health prevents continued employment."

An August 2005 VA spine examination report stated that the 
veteran was not able to lift or transport more than 15 to 20 
pounds and that such lifting could occur only on an 
occasional basis.  He was able to stand and walk for only 2 
to 4 hours per day, and only if appropriate rest periods were 
provided.  The report stated that the veteran was able to 
bend and stoop occasionally, but was unable to crouch or 
squat without assistance.  The examiner stated that the 
veteran's ability to travel was somewhat compromised and that 
repetitive overhead reaching at both shoulders was "probably 
restricted to occasional" because of his service-connected 
cervical spine disorder.  The report concluded that "[t]he 
veteran is able to stand and walk probably not to exceed a 
composite of two hours daily although being independently 
ambulatory at that time."

A December 2005 VA spine examination report stated that the 
veteran was limited to lifting a maximum of 15 to 20 pounds 
on an occasional basis and only 10 pounds frequently on a 
typical work day.  The report stated that the veteran's 
standing and walking would be limited to 2 to 3 hours with 
normal breaks and that he should avoid any activities that 
require bending or frequent stooping.  The examiner stated 
that "[e]ssentially, he should be limited to [a] sedentary 
level of activity."

Service connection is currently in effect for degenerative 
disc disease, L4-5, with right radiculopathy, rated as 40 
percent disabling, adjustment disorder with depressed mood 
associated with degenerative disc disease, L4-5, with right 
radiculopathy, rated as 30 percent disabling, residuals, 
cervical spine strain, rated as 10 percent disabling, and 
residuals, bilateral Achilles tendon strain, rated as 
noncompensable.  The combined evaluation for these 
disabilities is 60 percent.  The Board notes that for the 
purposes of determining whether one 60 percent disability 
exists, disabilities resulting from common etiology or a 
single accident will be 


combined as one disability.  38 C.F.R. § 4.16(a).  Here, the 
veteran's depressive disorder is specifically associated with 
his low back disorder, and thus the two disorders result from 
a common etiology.  Accordingly, their ratings are combined 
as one disability, resulting in a single disability with a 
rating of 60 percent.  Accordingly, the veteran meets the 
percentage criteria of 38 C.F.R. § 4.16(a).

The evidence of record shows that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected low back and neck disorders.  The 
veteran was last employed as a maintenance worker for the 
Parks Department of his local city, a job which required a 
great deal of physical labor.  Furthermore, the evidence 
shows that the veteran's low back and neck disorders 
increased in severity, forcing him to cut back on his work 
hours by as much as 50 percent or more.  Finally, the 
evidence shows that these disorders eventually forced the 
veteran to retire from his job as a maintenance worker and he 
has remained unemployed since that time.

The medical evidence of record corroborates the veteran's 
claims that his service-connected disabilities prevent him 
from performing in a manual labor job.  The August 2005 VA 
spine examination report showed a severe level of impairment 
which essentially barred the veteran from employment in 
anything but a sedentary field of employment.  The December 
2005 VA spine examination report specifically stated that the 
veteran was limited to a sedentary level of activity.  The 
evidence of record also shows that the veteran's education, 
training, and occupational history have been limited to 
employment in fields which require physical labor of some 
sort.

For VA purposes, unemployability is considered to exist 
"upon termination of employment which was provided on 
account of disability, or in which special consideration was 
given on account of the same, when it is satisfactorily shown 
that he or she is unable to secure further employment."  
38 C.F.R. § 4.18.  In this case, the May 2004 VA employment 
information form clearly shows that the veteran's 


previous employer gave him special consideration because of 
his service-connected back disorder.  Furthermore, the 
medical evidence of record shows that the veteran is limited 
to employment in sedentary occupations.  Therefore, as the 
evidence of record shows that the veteran has no education, 
training, or experience in any sedentary field of employment, 
the Board finds that he would be unable to "secure" such a 
position.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that preponderance of the evidence shows that the 
veteran's service-connected disabilities preclude him from 
securing or following substantially gainful employment.  As 
such, a total disability rating for compensation purposes 
based on individual unemployability is warranted.  Gilbert, 1 
Vet. App. 49.

ORDER

An evaluation in excess of 40 percent for degenerative disc 
disease, L4-5, with right radiculopathy is denied.

A total disability rating for compensation purposes based on 
individual unemployability is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


